Citation Nr: 1018461	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for intervertebral disc syndrome of the lumbar spine 
with degenerative arthritis, to include extraschedular 
consideration.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative arthritis, to include 
extraschedular consideration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his co-worker



ATTORNEY FOR THE BOARD

R. Poulson,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which, in pertinent part, granted service connection for 
intervertebral disc syndrome of the lumbar spine with 
degenerative arthritis as well as left knee degenerative 
joint disease, both assessed at 10 percent from April 20, 
2006 (the date the RO received the Veteran's claims). 

In March 2007, the RO issued another decision, which, in 
pertinent part, elevated the Veteran's evaluation for his 
back disability to 20 percent, effective from April 20, 2006.  
The Veteran continued his objection to the evaluations for 
his back and left knee disabilities.

The Veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the Veteran, his wife, and 
his co-worker presented as witnesses before a Veterans Law 
Judge (ALJ).  A transcript of the hearing is of record.

On appeal in March 2008, the Board remanded the case for 
additional development, to include scheduling VA orthopedic 
and neurological examinations and referring the case to the 
Director of the Compensation and Pension Service (CPS) for 
consideration of an extraschedular evaluation for both 
service-connected disabilities.

In November 2009, CPS determined that the Veteran's back 
disability "markedly interferes" with his ability to work 
and recommended an extraschedular 40 percent evaluation.  CPS 
determined that an extraschedular rating for the Veteran's 
left knee disability was not warranted.

In December 2009, the RO issued another decision in 
accordance with CPS' directives and elevated the Veteran's 
evaluation for his back disability to 40 percent, effective 
from April 20, 2006.  The Veteran continued his objection to 
the evaluations for his back and left knee disabilities.

The VLJ who conducted the July 2007 hearing and issued the 
August 2008 decision no longer works at the Board.  In April 
2010, the Board advised the Veteran by letter that he had the 
right to another hearing by the VLJ who will decide his 
appeal and was asked whether he desired to have a new Board 
hearing.  See 38 C.F.R. 
§ 20.707.  The Veteran was also advised that if he did not 
respond within 30 days, the Board would assume that he did 
not want an additional hearing.  To date, a response has not 
been received.  Thus, the Board assumes that the Veteran does 
not desire an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is warranted to address the merits of 
the Veteran's claims.

The Veteran has raised an issue about the adequacy and 
thoroughness of the most recent VA examination.  See June 
2009 Statement (conveying dissatisfaction with and 
challenging the adequacy of the VA examination).  First, the 
Veteran complains that the November 2008 VA examiner, M.H., 
"was not able to understand English and became very 
hostile."  With respect to his back, the Veteran contends 
that, contrary to the examination report, he does require an 
assistive device (cane) and in fact was using it during the 
appointment.  He implies that the reason there were no muscle 
spasms is because he was heavily medicated to control his 
back pain.  With respect to his knee, the Veteran contends 
that, contrary to the examination report, he has fallen 
numerous times.  His wife's June 2009 lay statement 
corroborates this contention.  Finally, he claims that the 
examiner did not (1) note that his knee popped upon 
squatting, (2) go through the entire range of motion due to 
pain, and (3) consider private provider MRI reports.

Furthermore, a March 2010 appellant's brief reflects that the 
Veteran's knee and back pain continue to gradually worsen.  
In view of the appellant's brief, the Veteran's articulated 
complaints about the adequacy of the November 2008 
examination, and the time that has passed since the 
examination, the Veteran should be afforded another VA 
examination conducted by a VA clinician other than the 
clinician who performed the November 2008 VA compensation 
examination in order to assess the current severity of the 
Veteran's service connected lumbar spine and left knee 
disabilities, as well as any neurological manifestations 
associated with the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA orthopedic examination by 
a VA examiner other than the clinician 
(M.H.) who performed the November 2008 VA 
joints examination.  The examiner should 
do the following:

(a) Conduct range of motion studies of the 
thoracolumbar spine and left knee 
including after repetitive movement 
accounting for any limitations due to 
pain, weakness, fatigability, or 
incoordination.  Note all manifestations 
present for both disabilities.

(b) State whether the Veteran has 
ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any 
incapacitating episodes due to flare-ups 
in the thoracolumbar spine in the past 12 
months, and if so, the duration of such 
episodes.

(d) Separately assess any neurological 
impairment as a result of the 
thoracolumbar disability, and state 
whether any impairment is analogous to 
mild, moderate, or severe incomplete 
paralysis.

A rationale for all opinions must be 
provided.  The claim file must be reviewed 
in conjunction with the examination.

2.  Review the claim file to ensure that 
the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If either of the 
benefits sought remain denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


